Citation Nr: 0916514	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-06 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has raised a claim of entitlement to service 
connection for PTSD.  However, the current medical evidence 
shows he has also been diagnosed with adjustment disorder, 
mild schizoid traits, major depressive disorder, and 
generalized anxiety disorder.

The service records show that, in September 1969, the Veteran 
was to be referred to a psychiatrist.  A second September 
1969 entry shows the Veteran lost thirty pounds over the past 
two or three months, apparently due, in part, to depression.  
The entrance examination report lists the Veteran's weight as 
184 pounds, and the separation examination report lists his 
weight as 140 pounds.

A service personnel record shows that, in December 1970, the 
Veteran received a Court Martial conviction for pouring sugar 
into a gas tank in October 1970.  His sentence was to pay a 
fine within ten days or then be confined for thirty days.

Given this in-service evidence, the Board finds that a remand 
is necessary to afford the Veteran an examination.  The 
examiner will be asked to provide an opinion as to whether 
any currently diagnosed psychiatric disorder is related to an 
event in service or was manifested in service.  While the 
Veteran only specified a claim with regard to PTSD, the Board 
has recharacterized the issue as above, in light of the 
recent evidence showing multiple psychiatric diagnoses.

In addition, the Veteran indicated that his base was rocketed 
during the Tet Offensive.  The RO should attempt to verify 
that claimed stressor, since the Veteran provided his 
battalion, his base location, and the narrow date range of 
the Tet Offensive.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination.  The examiner is asked to 
evaluate the Veteran and determine his 
current psychiatric diagnoses.  The 
examiner is then asked to review the 
claims file and provide an opinion as to 
whether it is at least as likely as not 
(at least a 50/50 probability) that any 
currently diagnosed psychiatric disorder 
was manifested or incurred in service.  
The examiner is asked to specifically 
review the September 1969 service 
treatment records and December 1970 court 
martial.  The examiner is asked to provide 
a rationale for any opinion given.

2.  Attempt to verify the Veteran's 
claimed stressor of having experienced 
incoming rocket attacks at his base during 
the Tet Offensive.  If a stressor is 
verified, schedule the Veteran for an 
examination to determine whether the 
Veteran has PTSD that is related to any 
confirmed stressor.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

